                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


STEPHANIE DICKENS,

               Plaintiff,

v.                                                    Case No. 8:19-cv-2529-T-60AEP

PEPPERIDGE FARM INCORPORATED,

               Defendant.
                                             /

                                            ORDER

       This cause came before the Court today for a show cause hearing as to why sanctions

should not be imposed against Plaintiff for failure to prosecute this action. During the show

cause hearing, and during a prior hearing on Defendant’s motion to compel, Plaintiff and

Defendant’s counsel informed the Court that Plaintiff’s counsel, Attorney Patrick K. Elliott,

ceased all communications. More notably, Attorney Patrick K. Elliott failed to appear at the

prior hearing on the motion to compel, and, despite being contacted directly by the Court

regarding the show cause hearing, Attorney Patrick K. Elliott failed to appear at the show cause

hearing. Accordingly, it is hereby

       ORDERED:

       1.      A hearing is scheduled for 10:00 a.m. on November 5, 2020 in Courtroom 10A

of the Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa, Florida.

Attorney Patrick K. Elliott MUST appear in person at the hearing. Plaintiff and Defendant’s

counsel may appear via Zoom. 1


1
  The Court already provided the Zoom login information for the hearing to Attorney Patrick
K. Elliott, Plaintiff, and Defendant’s counsel via separate e-mail. The e-mail similarly indicated
that Attorney Patrick K. Elliott must appear in person.
       2.      If Attorney Patrick K. Elliott fails to appear at the hearing scheduled on

November 5, 2020, the Court will initiate contempt proceedings against him.

       3.      The U.S. Marshal is directed to serve a copy of this Order upon Attorney Patrick

K. Elliott at the following address:

       The Law Offices of Patrick K. Elliott, PLLC
       100 S. Ashley Drive, Suite 600
       Tampa, FL 33602

The U.S. Marshal shall then file a Notice of Service as expeditiously as possible thereafter.

       DONE AND ORDERED in Tampa, Florida, on this 29th day of October, 2020.




cc:    Counsel of Record
       U.S. Marshal’s Office




                                               2
